Opinion issued March 15, 2007








In The
Court of Appeals
For The
First District of Texas



NO. 01-06-00725-CV



THEODORE JACKSON, Appellant

V.

LOUVENIA JACKSON, Appellee



On Appeal from the 387th District Court
Fort Bend County, Texas
Trial Court Cause No. 2003CV133096



MEMORANDUM OPINION	Appellant Theodore Jackson has failed to timely file a brief.  See Tex. R. App.
P. 38.8(a) (failure of appellant to file brief).  After being notified that this appeal was
subject to dismissal, appellant did not adequately respond.  See Tex. R. App. P.
42.3(b) (allowing involuntary dismissal of case).
	The appeal is dismissed for want of prosecution for failure to timely file a brief. 
All pending motions are denied.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Jennings and Bland.